Citation Nr: 0733511	
Decision Date: 10/25/07    Archive Date: 11/02/07

DOCKET NO.  05-38 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

David Ganz, Associate Counsel


INTRODUCTION

The veteran had active service in the Army from September 
1988 to February 1995, including service abroad during the 
Persian Gulf War.

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The veteran was scheduled for a February 2006 Board hearing, 
which he cancelled in a timely manner.  He did not indicate 
that he wished to reschedule the hearing for a future date.  


FINDING OF FACT

The preponderance of the evidence is against a finding that 
the veteran currently has PTSD.


CONCLUSION OF LAW

PTSD was not incurred in, or aggravated by, active service, 
directly or presumptively.  38 U.S.C.A. §§1110, 1131, 5103, 
5103A, 5107 (West 2002 and Supp. 2007); 38 C.F.R. §§ 3.303, 
3.304 (f), 3.306, 3.307, 3.309, 3.1000, 3.384, 4.125(a) 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in May 2003.  The notification substantially 
complied with the requirements of Quartuccio v. Principi, 16 
Vet. App. 183 (2002), identifying the evidence necessary to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence; and Pelegrini v. Principi, 18 
Vet. App. 112 (2004), requesting the claimant to provide 
evidence in his possession that pertains to the claim.  

While the notification did not advise the veteran of the laws 
regarding degrees of disability or effective dates for any 
grant of service connection, no new disability rating or 
effective date for award of benefits will be assigned as the 
claim for service connection was denied.  Accordingly, any 
defect with respect to that aspect of the notice requirement 
is rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, and afforded the veteran a psychiatric 
examination, obtaining a medical opinion as to the etiology 
and severity of any possible disability.  All known and 
available records relevant to the issue on appeal have been 
obtained and associated with the veteran's claims file; and 
the veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.
Analysis

The veteran seeks service connection for a PTSD disability 
that he claims resulted from traumatic experiences that 
occurred while he served abroad in Saudi Arabia from December 
1990 to May 1991 during the Defense of Saudi Arabia and 
Liberation and Defense of Kuwait and Southwest Asia 
campaigns.  During the campaigns the veteran reported seeing 
destroyed U.S. tanks, was afraid of being mistakenly fired on 
by the U.S. military, and was afraid of SCUD missile attacks, 
especially of gas attacks. 

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service. 38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  A 
veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service.  38 C.F.R. § 3.303.

Establishing service connection for post-traumatic stress 
disorder claim requires:  (1) medical evidence diagnosing 
post-traumatic stress disorder; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a link between current 
symptoms and the claimed in-service stressor.  38 C.F.R. § 
3.304(f).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The veteran's service medical records do not reflect that the 
veteran suffered from PTSD or any other psychological 
disorders during service.  Additionally, the veteran's 
personnel records do not indicate that he had combat service 
while stationed abroad during the Persian Gulf War.
 
A May 2003 VA medical record reflects a history of major 
depressive disorder (mdd) and PTSD.  During the May 2003 
examination, it appears that the provider discussed 
scheduling a VA psychiatric examination for the purpose of 
diagnosing a possible PTSD disability with the veteran; 
however this does not appear to have been attempted until May 
2005. The assessment was mdd and PTSD by history. Two 
separate VA records, both dated in October 2003, note a 
history of assessment of PTSD during general mental and 
physical health status examinations.  
 
The May 2005 VA examination contains a diagnosis of major 
depressive disorder.  The VA examiner thoroughly reviewed the 
veteran's service and VA medical records, his DD-214, and his 
claims-file.   

The examiner specifically ruled out a diagnosis of PTSD 
because the veteran did not meet various diagnostic criteria 
for the disability as required by the Diagnostic and 
Statistical Manual of Mental Disorders-IV (DSM-IV).  
Specifically, the veteran did not meet the DSM-IV stressor 
criterion A as he did not experience or witness an event that 
involved actual or threatened death or injury; the veteran 
did not meet criterion B as he is not re-experiencing or 
reliving a particular traumatic event; the veteran did not 
meet criterion C as there was no indication of avoidance of 
stimuli reminiscent of the trauma and there was no numbness 
or loss of pleasure in usually pleasurable activities; and 
the veteran did not meet criterion F as the disturbance does 
not cause clinically significant distress or impairment in 
social, occupational, or other important areas of 
functioning.    

The Board accepts the veteran's statements regarding his own 
subjective mental impressions that he experienced during and 
after service, however he is not qualified to diagnosis a 
particular disability or disorder.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992); Savage v. Gober, 10 
Vet. App. 488 (1997).  

Service connection cannot be granted if there is no present 
disability.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304, 
3.306.  That a condition or injury occurred in service is not 
enough; there must be a current disability resulting from 
that condition or injury.  See Rabideau v. Derwinkski, 2 Vet. 
App. 141, 144 (1992); Chelte v. Brown, 10 Vet. App. 268, 271 
(1997).  In the absence of proof of a present disability, 
there can be no valid claim.  See Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).

The negative evidence in this case outweighs the positive.  
Although the evidence of record shows that the veteran was 
assessed with PTSD in May 2003, the examiner did not provide 
a rationale for the diagnosis and, in fact, did not discuss 
the DSM-IV criteria for PTSD.  See C.F.R. §§ 3.304, 4.125(a).  
In contrast the physician who conducted the May 2005 
examination thoroughly assessed whether the veteran 
experienced each element of PTSD, and therefore his medical 
opinion carries more weight than that of the earlier 
examiners.  The May 2005 VA examination report is of the 
greatest probative value in light of the physician having 
reviewed the evidence, discussed the evidence, and examined 
the veteran.  See Owens v. Brown, 7 Vet App. 429, 433 (1995) 
(the opinion of the physician that is based on a review of 
the entire record is of greater probative value than an 
opinion based solely on the veteran's reported history).  
Although the veteran's lay assertions have been considered, 
they do not outweigh the medical evidence of record.  A 
competent medical expert makes this opinion and the Board is 
not free to substitute its own judgment for that of such an 
expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).

Finally, presumptive service connection for PTSD is not 
warranted on a presumptive basis because there was no 
diagnosis of a PTSD within one year of the veteran's 
discharge.  See 38 C.F.R. § 3.307.  A March 1995 VA 
examination specifically shows that the veteran did not 
suffer from any mental disorders or disabilities.  Likewise, 
the veteran's claimed stressor cannot be established by his 
lay testimony alone because the evidence of record does not 
establish that the veteran was engaged in combat with the 
enemy when his claimed stressor occurred.  See 38 C.F.R. § 
3.304(f)(1).

The preponderance of the evidence is against the claim for 
PTSD, there is no doubt to be resolved, and service 
connection for PTSD is not warranted.  Gilbert v. Derwinski, 
1 Vet. App. at 57-58. 38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 
3.304, 3.306, 4.125(a). 
ORDER

The claim of entitlement to service connection for PTSD is 
denied.                                                                





____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


